Post, C. J.
This ivas an action in the district court for Cass county, the purpose of which ivas to compel the defendant Dovey to execute an alleged agreement for the release of certain lands from the operation of a judgment previously recovered by him against one Thomas, the plaintiff’s grantor. A final hearing in the district court resulted in' a finding and decree adverse to the plaintiff’s contention, and from which an appeal has been prosecuted in this court.
Appellant frankly concedes that the evidence, so far as it relates to the principal question at issue, viz., the agreement alleged as the foundation of the action, is conflicting and irreconcilable, but seeks to prove that the finding is so decidedly against the weight of the evidence as to require a reversal of the decree upon that ground, *255while counsel for appellee, with equal plausibility, defends the Ending as the logical and necessary result of the proofs adduced. It is clear, from a reading of the entire record, that the case is governed by the rule many times asserted by this court, viz., that a judgment or decree, unless manifestly wrong, will not be disturbed although the evidence may seem sufficient to support a, finding for the adverse party. A statement of the evidence would in this connection be without profit to any of the parties concerned and will accordingly not be attempted.
Decree affirmed.